DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-9 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiomi (PG Pub. No. US 2019/0088548 A1).
Regarding claim 1, Shiomi teaches a method of processing a workpiece (¶ 0019: wafer 2) having a first surface, a second surface opposite the first surface, and a third surface extending between the first and second surfaces (fig. 6 among others: 2 comprises top, bottom, and side surfaces), the method comprising: 
forming modified regions inside the workpiece (¶ 0037 & fig. 5: grooves formed inside 2) so as to create openings in the workpiece extending to at least one of the first surface, the second surface and the third surface (fig. 5: GV extends to a surface of 2); 
after forming the modified regions inside the workpiece, introducing a liquid medium into at least some of the openings (¶ 0039 & fig. 6: water or liquid nitrogen introduced into GV); and 
after introducing the liquid medium into the at least some of the openings, applying an external stimulus to the liquid medium (¶ 0041: thermal stimulus, including a temperature increase, applied to liquid medium) so as to increase the volume of the medium (implicit: both forms of liquid medium expand when exposed to the increased temperature).

Regarding claim 2, Shiomi teaches the method according to claim 1, wherein forming the modified regions inside the workpiece comprises or consists of applying a laser beam to the workpiece (¶ 0022: groove GV formed with laser apparatus).

Regarding claim 4, Shiomi teaches the method according to any one of the preceding claims, wherein applying the external stimulus to the liquid medium comprises or consists of heating the liquid medium or cooling the liquid medium (¶ 0061: thermal stimulus includes at least one of heating and cooling).

Regarding claim 6, Shiomi teaches the method according to any one of the preceding claims, wherein applying the external stimulus to the liquid medium induces a phase transition of the liquid medium (¶ 0046: nucleate boiling) so as to increase the volume of the medium (implicit: boiling includes an increase in volume).

Regarding claim 7, Shiomi teaches the method according to any one of the preceding claims, wherein the openings are cracks in the workpiece (¶ 0018: groove).

Regarding claim 8, Shiomi teaches the method according to any one of the preceding claims, wherein the liquid medium is introduced into the at least some of the openings by applying the liquid medium or a vapour of the liquid medium to at least one of the first surface, the second surface and the third surface to which the openings extend so that at least a portion of the liquid medium at least partially enters into the openings (¶ 0061).

Regarding claim 9, Shiomi teaches the method according to any one of the preceding claims, wherein the liquid medium is water (¶ 0039: liquid medium is pure water).

Regarding claim 11, Shiomi teaches the method according to any one of the preceding claims, wherein the modified regions comprise or are amorphous regions or regions in which cracks are formed (¶ 0018: groove regions).

Regarding claim 12, Shiomi teaches a system for processing a workpiece having a first surface, a second surface opposite the first surface, and a third surface extending between the first and second surfaces, the system comprising: 
a modified region forming means (¶ 0022: laser emission apparatus 10) configured to form modified regions inside the workpiece so as to create openings in the workpiece, the openings extending to at least one of the first surface, the second surface and the third surface (¶ 0021: laser forms grooves in surface of workpiece, the grooves including at least a modified portion of the inside of the workpiece); 
a liquid medium supplying means (¶ 0023: spraying apparatus) configured to introduce a liquid medium into at least some of the openings (¶ 0023 & fig. 6: liquid sprayed into groove); and
an external stimulus applying means (¶ 0024: heater 20) configured to apply an external stimulus to the liquid medium introduced into the at least some of the openings (¶ 0041 & fig. 6: 20 applies thermal stimulus to groove after spraying with liquid) so as to increase the volume of the medium (implicit: the liquid medium expands when exposed to the increased temperature).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi as applied to claim 2 above, and further in view of Morimoto et al. (PG Pub. No. US 2014/0245608 A1).
Regarding claim 3, Shiomi teaches the method according to claim 2, comprising applying a laser beam to a workpiece.
Shiomi is silent to wherein the workpiece is made of a material which is transparent to the laser beam and the laser beam is applied to the workpiece in a condition where a focal point of the laser beam is located inside the workpiece or in a condition where the focal point of the laser beam is located on the first surface, on the second surface or on the third surface.
Morimoto teaches using a laser beam to form a groove in a workpiece (¶ 0061: laser beams L1 and L2 form a groove in workpiece 6, similar to groove of Shiomi), wherein the workpiece is made of a material which is transparent to the laser beam (¶ 0034 & fig. 2E: at least L1 has a transmittance to 6 to form modified regions 6A) and the laser beam is applied to the workpiece in a condition where a focal point of the laser beam is located inside the workpiece (figs. 2A-2E: focal points P1 and P2 located inside 6).
. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi as applied to claim 2 above, and further in view of Hoetzel et al. (PG Pub. No. US 2006/0266195 A1).
Regarding claim 10, Shiomi teaches the method according to any one of the preceding claims, comprising a liquid medium (¶ 0023: water or liquid nitrogen).  Shiomi further teaches the method divides the workpiece into individual devices (¶ 0004), and the workpiece comprises material such as glass or semiconductor (¶¶ 0003-0004).
Shiomi does not teach the liquid medium contains a surfactant.
Hoetzel teaches a method of dividing a workpiece with a laser beam (¶ 0005: producing breaking stresses in a workpiece with a laser means, similar to laser division of Shiomi), the method including providing a liquid including water and a surfactant (¶ 0005) immediately following behind the laser focal spot (¶ 0032).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liquid medium of Shiomi with the surfactant of Hoetzel, as a means to provide the liquid with improved power to penetrate the scribed line or crack formed by the laser beam (¶ 0005).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art fails to teach or clearly suggest the limitations stating:
“wherein applying the external stimulus to the liquid medium comprises or consists of applying an electric field and/or a magnetic field to the liquid medium”.
Shiomi teaches applying a stimulus to a liquid medium, but does not teach the stimulus includes an electric field and/or a magnetic field.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drescher et al. (PG Pub. No. US 2020/0066542 A1) teaches forming modified regions in a workpiece with a laser (¶ 0169 & fig. 4: 9), and applying a liquid medium to the modified regions (¶ 0194 & figs. 5a-5d).
Swoboda et al. (PG Pub. No. US 2020/0388538 A1) teaches a method (fig. 13) including forming modified regions (¶ 0442: 10) in a workpiece (substrate 2), applying a liquid medium to the modifications (¶ 0445: liquid nitrogen).
Yonehara et al. (PG Pub. No. US 2016/0336233 A1) teaches a method including forming modified regions (¶ 0073 & fig. 5B1: 60) in a workpiece (wafer 50), and applying a liquid medium to the modifications (¶ 0073 & fig. 5B2: liquid at least indirectly applied to modifications 60).
Choi et al. (PG Pub. No. US 2020/0098637 A1) teaches a method of processing a workpiece (¶ 0075: wafer 700) having a first surface, a second surface opposite the first surface, and a third surface extending between the first and second surfaces (fig. 8 among others: 700 includes top, bottom, and side surfaces), the method comprising: 
forming modified regions inside the workpiece (¶ 0077 & fig. 8: modified regions 780 formed inside 700) so as to create openings in the workpiece extending to at least one 
after forming the modified regions inside the workpiece, introducing a liquid medium into at least some of the openings (¶ 0078: liquid injected into trench); and 
after introducing the liquid medium into the at least some of the openings, applying an external stimulus to the liquid medium so as to increase the volume of the medium (¶ 0078: thermal stimulus, including a temperature decrease, at least indirectly applied to the liquid to cause the liquid to expand).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN TURNER/Examiner, Art Unit 2894